

























STOCK PURCHASE AGREEMENT


BY AND AMONG


RCM TECHNOLOGIES, INC.,


THE OTHER PURCHASERS NAMED HEREIN


AND


THE SELLING STOCKHOLDERS NAMED HEREIN




June 2, 2020







--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of June 2, 2020, by
and among RCM Technologies, Inc., a Nevada corporation (the “Company”), Bradley
S. Vizi, Kevin D. Miller, and Roger H. Ballou (each an “Individual Purchaser”
and together with the Company, each a “Purchaser” and collectively the
“Purchasers”), and each of the stockholders of the Company listed on Schedule A
hereto (each a “Selling Stockholder” and collectively the “Selling
Stockholders”). The Purchasers and the Selling Stockholders are sometimes
referred to herein collectively as the “Parties.”
RECITALS
WHEREAS, the Selling Stockholders collectively beneficially own in the aggregate
2,958,139 shares (the “Shares”) of the Company’s common stock, par value $0.05
per share (“Common Stock”), and together constitute a “group” within the meaning
of Section 13(d) of the Securities Exchange Act of 1934, as amended; and
WHEREAS, the Purchasers now desire to purchase, and each of the Selling
Stockholders desires to sell, the Shares (the “Sale Transaction”) for a purchase
price equal to $1.20 per share of Common Stock, such that the aggregate purchase
price for the Shares shall be $3,549,766.80 (the “Purchase Price”), pursuant to
this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
agreements and representations contained in this Agreement, the Parties agree as
follows:
ARTICLE I
Purchase and Sale


Section 1.1 Agreement to Purchase and Sell.  Upon the terms contained in this
Agreement and subject to the conditions set forth herein, on the Closing Date
(as hereinafter defined), each Selling Stockholder will sell, assign, transfer
and deliver to the Purchasers the number of Shares set forth opposite the name
of such Selling Stockholder on Schedule A hereto, and each Purchaser will
purchase from the Selling Stockholders the number of Shares set forth opposite
the name of such Purchaser on Schedule B hereto.


Section 1.2 Purchase Price.  In consideration for the sale, assignment, and
transfer of the Shares on the Closing Date, the Purchasers will purchase the
Shares by (i) making an aggregate cash payment to the Selling Stockholders of
$1,320,000 (the “Cash Purchase Price”), which Cash Purchase Price shall be paid
in the manner and at the times set forth in Section 3.2 and shall be allocated
among the Purchasers in the amounts set forth opposite the name of such
Purchaser on Schedule B hereto and (ii) delivering to each Selling Stockholder
an unsecured subordinated promissory note (collectively, the “Promissory Notes”)
representing the balance of the Purchase Price due and owing to each Selling
Stockholder, as set forth on Schedule A hereto. Each Selling Stockholder will
deliver a certificate representing the Shares to the Purchasers, or provide
evidence of the electronic transfer of the Shares to the Purchasers, in the
respective numbers of Shares set forth opposite the name of such Purchaser on
Schedule B hereto, at, or as soon as practicable after, the Closing (as
hereinafter defined).


1

--------------------------------------------------------------------------------



Section 1.3 Time and Place of Closing.  The Sale Transaction shall take place
remotely via the exchange of documents and signatures contemporaneously with the
execution of this Agreement on the date hereof or such other date or place as
shall be mutually agreed upon by the Parties (the “Closing Date” or the
“Closing”).
Section 1.4 Payment Method.  Payment of the Cash Purchase Price shall be made in
full on the Closing Date.  Any payment of cash to a Selling Stockholder to be
made under this Agreement shall be made in immediately available funds by wire
transfer to an account designated by such Selling Stockholder.  Payment of the
remainder of the Purchase Price shall be made in the form of delivery to the
Selling Stockholders of the Promissory Notes.


Section 1.5 Share Transfer.  Each Selling Stockholder shall render assistance
and support to the Purchasers in order for the share certificates representing
the Shares to be registered in the name of each Purchaser or for electronic
delivery of the Shares to the Purchasers to be effected, as applicable.


ARTICLE II
Representations and Warranties


Section 2.1 Representations and Warranties of the Selling Stockholders.  Each
Selling Stockholder represents and warrants, severally and not jointly, to the
Purchasers as of the Closing Date as follows:
a. Authority and Capacity.  Such Selling Stockholder has the legal authority and
capacity to enter into this Agreement.  Such Selling Stockholder has good, valid
and marketable title to all of the Shares to be sold by such Selling Stockholder
to the Purchasers under the terms of this Agreement and such Selling Stockholder
has the full and absolute right, power and authority to sell the Shares to be
sold by such Selling Stockholder to the Purchasers, free and clear of all liens,
pledges, security interest, and encumbrances, except for such restriction
thereon imposed by applicable securities laws. There are no outstanding
securities, options, warrants, calls, rights, conversion rights, preemptive
rights, rights of first refusal, redemption rights, repurchase rights, plans,
“tag-along” or “drag along” rights, commitments, agreements, arrangements or
undertakings giving any person other than the Purchasers a right to acquire,
directly or indirectly, any of the Shares held by such Selling Stockholder. The
execution and delivery of this Agreement is such Selling Stockholder’s legal,
valid, and binding obligation, enforceable in accordance with the terms of this
Agreement, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting enforcement of creditors’ rights generally, and
general principles of equity.
b. No Conflicts.  Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which such Selling Stockholder is subject or (ii) conflict with, or
result in a breach of, constitute a default under, result in the

2

--------------------------------------------------------------------------------




acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which such Selling Stockholder is a party or
by which it is bound or to which the Shares to be sold by such Selling
Stockholder are subject (or result in the imposition of any security interest
upon the Shares to be sold by such Selling Stockholder) other than such breaches
or violations as have been cured or otherwise waived by the counterparty thereto
and such Selling Stockholder is released from liability for such breaches.  To
such Selling Stockholder’s knowledge, such Selling Stockholder is not required
to give notice to, make any filing with, or obtain any authorization, consent,
or approval of any government or governmental agency in order for the Parties to
consummate the Sale Transaction.
c. Community Property.  The Shares being sold under this Agreement by such
Selling Stockholder may be owned by such Selling Stockholder as community
property under the laws of the state where such Selling Stockholder is
domiciled.  Accordingly, the Shares being sold by such Selling Stockholder under
this Agreement shall also include the community property interest, if any, of
such Selling Stockholder’s spouse, as evidenced by such spouse’s consent to sale
executed prior to or as of the Closing Date.
d. Information Available to the Selling Stockholders.  The Selling Stockholders
acknowledge that:
(i) One or more of the Purchasers may have or be deemed to have possession of,
or may have or be deemed to have received or obtained, material, non-public
information concerning the Shares and/or the Company (collectively, the
“Excluded Information”)  that the Selling Stockholders do not possess or have
access to, and as a consequence, there may exist a disparity of information
between the Purchasers and the Selling Stockholders with respect to the Shares
and/or the Company.


(ii) The Excluded Information could be indicative of a value of the Shares that
is higher than the purchase price reflected in the Sale Transaction or could
otherwise be adverse to the Selling Stockholders and such Excluded Information
may be material to a decision by the Selling Stockholders to sell the Shares.


(iii) None of the Purchasers shall be obligated to disclose any Excluded
Information to any Selling Stockholder or have any liability with respect to any
such non-disclosure.  As a conditions to the Purchasers’ agreement to buy the
Securities, to the fullest extent permitted by law, each Selling Stockholder
hereby releases and waives any and all claims, causes of action, actions,
proceedings, suits, judgments, liens and executions, claims and causes of
action, whether known or unknown, now or hereafter arising against Purchasers,
based upon or relating to such non-disclosure or the Selling Stockholder’s
failure to review the Excluded Information and further covenants not to sue the
Purchasers for any loss, damage or liability arising from or relating to the
Sale Transaction.


(iv) Each Selling Stockholder: (a) is a sophisticated purchaser with respect to
the Shares, (b) has adequate information concerning the Shares, (c) has adequate
information concerning the business and financial condition of the Company and
all controlled affiliates of the Company, (d) has conducted, to the extent he
deemed necessary, an independent
3

--------------------------------------------------------------------------------




investigation of such matters as, in such Selling Stockholder’s judgment, is
necessary for such Selling Stockholder to make an informed investment decision
with respect to the Shares, the Company and the Sale Transaction, and (e) has
not relied upon any of the Purchasers for any investigation into, assessment of,
or evaluation with respect to the Shares, the Company and/or the Sale
Transaction.  Each Selling Stockholder further acknowledges that no Purchaser
has made any representation or warranty whatsoever with respect to the business,
condition (financial or otherwise), properties, prospects, creditworthiness,
status or affairs of the Company or with respect to the value, terms or
enforceability of the Shares.
Section 2.2 Representations and Warranties of the Purchasers.  Each Purchaser
represents and warrants, severally and not jointly, to the Selling Stockholders
as of the Closing Date as follows:
a. Authority.  Such Purchaser has the requisite corporate or individual power
and authority, as applicable, to execute and deliver this Agreement and to
consummate the Sale Transaction.  The execution, delivery and performance of
this Agreement and each of the documents contemplated herein to which such
Purchaser is a party have been duly authorized and approved.  All necessary
action has been taken by or on behalf of such Purchaser, and no further action
or approval is necessary to deliver and perform such Purchaser’s obligations
hereunder.
b. Binding Effect.  This Agreement has been, and, as of the Closing Date, each
of the other documents contemplated herein to which such Purchaser is a party
will have been duly executed and delivered by such Purchaser.  This Agreement
constitutes and, as of the Closing Date, each of the other documents
contemplated herein, will constitute the legal, valid and binding obligations of
such Purchaser, enforceable against such Purchaser in accordance with their
respective terms, except to the extent that enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting enforcement of creditors’ rights generally, and
general principles of equity.
c. No Conflicts.  Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which such Purchaser is subject or (ii) conflict with, or result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which such Purchaser is a party or by which it is bound other
than such breaches or violations as have been cured or otherwise waived by the
counterparty thereto and such Purchaser is released from liability for such
breaches.  To such Purchaser’s knowledge, such Purchaser is not required to give
notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order for the Parties to
consummate the Sale Transaction.
4

--------------------------------------------------------------------------------



d. Purchase for Investment.  Each Individual Purchaser acknowledges that the
Selling Stockholders are entering into this Agreement in reliance upon such
Individual Purchaser’s representation to the Selling Stockholders, which by such
Individual Purchaser’s execution of this Agreement such Individual Purchaser
hereby confirms, that the Shares to be acquired by such Individual Purchaser
will be acquired for investment for such Individual Purchaser’s own account, not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and that such Individual Purchaser has no present intention of
selling, granting any participation in, or otherwise distributing the same. By
executing this Agreement, such Individual Purchaser further represents that such
Individual Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Shares.
e. Restricted Securities. Each Individual Purchaser understands that the Shares
have not been, and will not be, registered under the Securities Act of 1933, as
amended (the “Securities Act”), by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of such
Individual Purchaser’s representations as expressed herein. Such Individual
Purchaser understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, such Individual Purchaser must hold the Shares indefinitely unless they
are registered with the Securities and Exchange Commission and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available. Such Individual Purchaser acknowledges that the
Company has no obligation to register or qualify the Shares for resale. Such
Individual Purchaser further acknowledges that if an exemption from registration
or qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and on requirements relating to the Company which are outside of
such Individual Purchaser’s control, and which the Company is under no
obligation and may not be able to satisfy.
ARTICLE III
Closing
Section 3.1 Form of Documents.  At the Closing, the Parties shall deliver the
documents, and shall perform the acts, which are set forth in this Article III. 
All documents to be delivered shall be in form and substance reasonably
satisfactory to the party to whom such documents are to be delivered.
Section 3.2 The Purchasers’ Deliveries.  The Purchasers shall execute and/or
deliver or make available to the Selling Stockholders at the Closing, as
applicable, all of the following:
a.
the Cash Purchase Price, by wire transfer of immediately available funds to an
account designated by the Selling Stockholders;

b.
the counterpart of this Agreement duly executed by each Purchaser as of the
Closing;

c.
the Promissory Notes duly executed by the Company as of the Closing; and

d.
any other documents or instruments that the Selling Stockholders may reasonably
deem necessary or desirable to effect or evidence the transactions contemplated
hereby.

5

--------------------------------------------------------------------------------



Section 3.3 The Selling Stockholders’ Deliveries.  The Selling Stockholders
shall execute and/or deliver or make available to the Purchasers at the Closing,
as applicable, all of the following:
a.
the counterpart of this Agreement duly executed by each Selling Stockholder as
of the Closing;

b.
certificates for the Shares duly issued to the Purchasers, together with stock
powers duly signed for all right, title, and interest in the Shares, or evidence
of the electronic transfer of such Shares; and

c.
any other documents or instruments that the Purchasers may reasonably deem
necessary or desirable to effect or evidence the Sale Transaction.

ARTICLE IV
Miscellaneous
Section 4.1 Expenses.  The Parties shall pay their own expenses in connection
with the authorization, preparation, execution and performance of this
Agreement, including, without limitation, all fees and expenses of agents,
representatives, counsel, accountants and consultants.
Section 4.2 Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and directed to each applicable party
at the address set forth hereafter or at such other address as to which such
party may inform the other Parties in writing in compliance with the terms of
this Section 4.2:
If to the Selling Stockholders, to the addresses set forth on Schedule A hereto.


If to the Purchasers:
c/o RCM Technologies, Inc.
2500 McClellan Avenue, Suite 350
Pennsauken, NJ 08109
Attention: Chief Financial Officer
E-mail:  kevin.miller@rcmt.com


with copies (which will not constitute notice) to:
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Attention: Justin W. Chairman
E-mail:  justin.chairman@morganlewis.com
6

--------------------------------------------------------------------------------



Notices shall be deemed properly delivered and received when (i) if personally
delivered, upon receipt thereof, (ii) if sent via electronic mail, upon
transmission to the electronic mail address of the party to be notified, (iii)
if sent by a commercial overnight courier for delivery on the next business day,
on the first business day after deposit with such courier for delivery on the
next business day, or (iv) if sent by registered or certified mail, three days
after deposit thereof in the U.S. mail.
Section 4.3 Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective successors
and assigns.  No party shall assign any of its rights or obligations hereunder
without the prior written consent of the other Parties. Any such assignment
without the other Parties’ prior written consent shall be null and void.
Section 4.4 Further Assurances.  Each party hereto shall execute and deliver
such additional instruments and other documents and shall take such further
actions as may be necessary or appropriate to effectuate, carry out and comply
with all of its obligations under this Agreement.
Section 4.5 Entire Agreement; Amendment.  This Agreement, including the exhibits
and documents referred to herein, constitutes the entire agreement between the
Parties with respect to the subject matter hereof and shall supersede all
previous negotiations, commitments and writings.  The Parties may, by mutual
consent, amend or modify and supplement this Agreement in such manner as may be
agreed upon in writing.
Section 4.6 Waiver, Discharge, etc.  This Agreement may not be released,
discharged or modified except by an instrument in writing signed on behalf of
each of the Parties hereto.  The failure of a party to enforce any provision of
this Agreement shall not be deemed a waiver by such party of any other provision
or subsequent breach of the same or any other obligation hereunder.
Section 4.7 Governing Law.  This Agreement and all documents referred to in this
Agreement shall be construed, and the rights of the Parties shall be governed
by, laws of the State of Nevada, without regard to the conflicts of law
principles thereof.
Section 4.8 Counterparts; Facsimile.  This Agreement and all documents referred
to in this Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one
Agreement.  Originally signed documents delivered by facsimile or other
electronic means (e.g., pdf or electronic mail) shall have the same force and
effect as original signatures.
Section 4.9 Severability.  Any portion of this Agreement which a court of
competent jurisdiction shall determine to be void or unenforceable against
public policy, or for any other reason, shall be deemed to be severable from
this Agreement and shall have no effect on the other covenants or provisions in
this Agreement.  It is agreed that the court shall be empowered to reform and
construe any provision which would otherwise be void or unenforceable in a
manner that will be valid and enforceable to the maximum extent permitted by
law.


[Remainder of page intentionally left blank.]
7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.


SELLING STOCKHOLDERS:


IRS PARTNERS NO. 19, L.P.
 
 
By:
/s/ Michael F. O’Connell
 
Name: Michael F. O’Connell
 
Title: President
 
 
THE LEONETTI/O’CONNELL FAMILY FOUNDATION
 
 
By:
/s/ Michael F. O’Connell
 
Name: Michael F. O’Connell
 
Title: CFO
 
 
M20, INC
 
 
By:
/s/ Michael F. O’Connell
 
Name: Michael F. O’Connell
 
Title: President
 
 
THE MICHAEL F. O’CONNELL AND MARGO L. O’CONNELL REVOCABLE TRUST
 
 
By:
/s/ Michael F. O’Connell
 
Name: Michael F. O’Connell
 
Title: Trustee
 
 
By:
/s/ Michael F. O’Connell
 
Michael O’Connell, an individual





[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------



HARVEST FINANCIAL CORPORATION






By:
 /s/ Bradley S. Vizi  
Name: Bradley S. Vizi








By:
/s/ Bradley S. Vizi
 
Bradley S. Vizi, an individual
 
 
 
 







[Additional Signature Page to Follow.]
















[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------





PURCHASERS:


RCM TECHNOLOGIES, INC.




By:
/s/ Kevin D. Miller
 
Name:  Kevin D. Miller
 
Title:  Chief Financial Officer
 
 
 
 
By:
/s/ Bradley S. Vizi
 
Bradley S. Vizi, an individual
 
 
 
 
By:
/s/ Kevin D. Miller
 
Kevin D. Miller, an individual
 
 
 
 
By:
/s/ Roger H. Ballou
 
Roger H. Ballou, an individual









[Signature Page to Stock Purchase Agreement]

--------------------------------------------------------------------------------



SCHEDULE A




Name of Selling
Stockholder
Number of
Shares To Be
Sold Under This Agreement
Principal
Amount of Promissory
Note
Address
IRS Partners No. 19, L.P.
2,692,065
$2,229,766.80
c/o Harvest Financial Corporation
1600 Benedum-Trees Bldg.
223 Fourth Ave., Pittsburgh, PA 15222
 
E-mail:
The Leonetti/O’Connell Family Foundation
266,074
--
c/o Harvest Financial Corporation
1600 Benedum-Trees Bldg.
223 Fourth Ave., Pittsburgh, PA 15222
 
E-mail:
M20, Inc.
--
--
c/o Harvest Financial Corporation
1600 Benedum-Trees Bldg.
223 Fourth Ave., Pittsburgh, PA 15222
 
E-mail:
The Michael F. O’Connell and Margo L. O’Connell Revocable Trust
--
--
c/o Harvest Financial Corporation
1600 Benedum-Trees Bldg.
223 Fourth Ave., Pittsburgh, PA 15222
 
E-mail:
Michael O’Connell
--
--
c/o Harvest Financial Corporation
1600 Benedum-Trees Bldg.
223 Fourth Ave., Pittsburgh, PA 15222
 
E-mail:
Harvest Financial Corporation
--
--
c/o Harvest Financial Corporation
1600 Benedum-Trees Bldg.
223 Fourth Ave., Pittsburgh, PA 15222
 
E-mail:
Bradley S. Vizi
--
--
c/o Harvest Financial Corporation
1600 Benedum-Trees Bldg.
223 Fourth Ave., Pittsburgh, PA 15222
 
E-mail:










--------------------------------------------------------------------------------



SCHEDULE B




Name of Purchaser
Number of Shares To Be Purchased Under This Agreement
Portion of Cash
Purchase Price Payable
by Purchaser
RCM Technologies, Inc.
1,858,139
$0
Bradley S. Vizi
850,000
$1,020,000
Kevin D. Miller
150,000
$180,000
Roger H. Ballou
100,000
$120,000






